Listing Report:Supplement No. 92 dated Nov 03, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 423560 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 11.42% Starting borrower rate/APR: 12.42% / 14.56% Starting monthly payment: $167.08 Auction yield range: 4.27% - 11.42% Estimated loss impact: 2.14% Lender servicing fee: 1.00% Estimated return: 9.28% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Oct-1989 Debt/Income ratio: 47% Credit score: 720-740 (Nov-2009) Current / open credit lines: 25 / 25 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 51 Length of status: 21y 11m Amount delinquent: $0 Revolving credit balance: $273,469 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 93% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: jimbuck Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 15 ( 100% ) 720-740 (Latest) Principal borrowed: $6,500.00 < mo. late: 0 ( 0% ) 660-680 (Jul-2008) Principal balance: $4,363.89 1+ mo. late: 0 ( 0% ) Total payments billed: 15 Description Paying down revolving debt Purpose of loan:This loan will be used to get out from under some large revolving debt that was part of our additional investment into our business.? Our high utilization rates are the key reason for our current credit quality and a term loan would be a better choice of debt than the current revolving lines.? With the banks gouging us right now it is almost impossible to knock this debt down they way we want to.My financial situation:I am a good candidate for this loan because I am an full time employee of a well established, financially sound?company where I have worked for the last 23 years.? I am well positioned to advance my position in this business with my experience and unique high-demand abilities.? My business is surviving into its 2nd year of operation, even in this economy.??We see a stronger Fall-09 coming with more business booking and a new distribution deal through Costco just starting two weeks ago.? This could double our revenue into Q1-2010, so we are optimistic.? We need a bridge to get to that point in the meantime to remove the weight of the personal debt we caryy? and improve our cashflow. Information in the Description is not verified. Borrower Payment Dependent Notes Series 424174 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 20.00% Starting borrower rate/APR: 21.00% / 23.25% Starting monthly payment: $150.70 Auction yield range: 17.27% - 20.00% Estimated loss impact: 26.13% Lender servicing fee: 1.00% Estimated return: -6.13% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 2 First credit line: Mar-1986 Debt/Income ratio: 22% Credit score: 660-680 (Nov-2009) Current / open credit lines: 7 / 5 Employment status: Full-time employee Now delinquent: 3 Total credit lines: 23 Length of status: 13y 4m Amount delinquent: $3,173 Revolving credit balance: $0 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Stated income: $75,000-$99,999 Delinquencies in last 7y: 8 Homeownership: Yes Inquiries last 6m: 1 Screen name: oak9 Borrower's state: Maryland Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description paying off credit cards Purpose of loan:to pay off my high interest credit cardsMy financial situation:I am a good candidate for this loan because I am looking for a new start to get out of debt without the high interestMonthly net income: $ 4500Monthly expenses: $
